Citation Nr: 0935902	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for thyroid disease claimed 
as Graves' disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  

The Board remanded the Veteran's appeal in March 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Thyroid disease, including Graves' disease, was not 
manifested during service or for many years thereafter, and 
is not otherwise related to such service; thyroid cancer has 
not been demonstrated.


CONCLUSION OF LAW

The Veteran's thyroid condition was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes her 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examinations.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Notice was sent in May 2004, April 2005, and March 2006 
letters and the claim was readjudicated in a July 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, VA 
outpatient treatment records, private treatment records, 
afforded the Veteran examinations, and assisted the Veteran 
in obtaining evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements and the Veteran 
is not prejudiced by a decision on the claim at this time.  

Discussion

The Veteran contends that her current thyroid disease, 
claimed as Graves' disease, is related to her active service.  
Specifically, she contends in June 2004 statement that her 
thyroid was damaged as a result of exposure to hazardous 
materials, including some medications which were radioactive, 
while working at the Portsmouth Naval Hospital during active 
service.  The Veteran further clarified in a VA Form 21-4142 
that she worked with cancer patients taking experimental 
drugs, some of which were radioactive.  In a January 2005 
letter she also contends that while being exposed to these 
materials she was not issued protective equipment.  In a 
November 2005 letter she contends that she has non-malignant 
thyroid nodules which are symptomatic of Graves' disease.  In 
a July 2009 letter she reiterated that she was exposed to 
radiation while in service.  

At the outset, the Board notes that the presumptive 
provisions for radiation-exposed Veteran's as set forth under 
38 C.F.R. § 3.309(d) cannot enable a grant of service 
connection here.  Indeed, the presumption only applies to 
diseases specific to radiation-exposed Veteran's, which are 
listed under 38 C.F.R. § 3.309(d)(2), and which include 
thyroid cancer but do not include Graves disease or other 
thyroid disorder.  Moreover, the provisions of 38 C.F.R. 
§ 3.311, for claims based on exposure to ionizing radiation, 
similarly do not enable a grant here.  Indeed, such award is 
predicated on the showing of a radiogenic disease under 
38 C.F.R. § 3.311(b)(2)(i) which again includes thyroid 
cancer, but not any other thyroid disability.  As cancer has 
not been shown, service connection is not warranted on this 
basis.  

Having eliminated the provisions of 38 C.F.R. §§ 3.309 and 
3.311 from consideration, the Board now turns to the basic 
provisions for direct service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).


The Veteran's Service Treatment Records (STRs), including her 
February 1975 induction physical examination and May 1979 
separation physical examination are negative for complaints, 
treatment, or a diagnosis of thyroid disease, including 
Graves' disease.  An April 1979 STR indicates a normal 
thyroid.  A February 1979 STR indicates that the Veteran gave 
birth to a child.  Separation examination in May 1979 was 
normal and the Veteran denied a thyroid problem in the 
corresponding report of medical history.

Post service treatment records indicate that the Veteran has 
a thyroid condition.  Specifically, an April 1988 VA 
outpatient treatment record shows that the Veteran underwent 
radioactive iodine treatment for hyperthyroidism.  A May 1988 
VA outpatient treatment record indicates that the Veteran 
received radiodine therapy for hyperthyroidism.  A September 
1989 private treatment report shows complaints of feeling 
tired.  The assessment was post radioactive iodine therapy, 
hypothyroidism.  She has since required ongoing care to 
manage the disorder and has suffered from symptoms of Graves' 
disease.  An April 2005 VA outpatient treatment record notes 
the Veteran's diagnosis of Graves' disease.  

The Veteran underwent a VA examination in June 2005 to 
determine the etiology of her thyroid disorder.  The examiner 
provided an opinion which primarily focused on the question 
of whether the Veteran's current Graves' disease is causally 
related to in-service radiation exposure, infectious disease, 
genetic susceptibility, or pregnancy .  Regarding in-service 
radiation exposure, the examiner concluded that there is a 
lack of documentation of the specific "experimental drugs" 
in which the Veteran previously referred to and/or hazardous 
materials, as well as how exposure occurred, other than 
general nursing care duties.  The examiner further indicated, 
that if the Veteran was in a position in which she was 
exposed to ionizing radiation in service, than there would be 
documentation of exposure badge limits.  The examiner 
indicated that based upon a review of medical literature 
pertaining to Graves' disease, research, and a discussion 
with radiologists, Graves' disease is not the result of 
radiation exposure while performing general nursing duties 
and caring for patients undergoing radiation during the 
period of 1975 to 1979.  Regarding pregnancy, the examiner 
references medical literature indicating that "postpartum 
Graves'' disease is a surprisingly common presentation and 
that pregnancy is a major risk factor..." However, the 
examiner did not provide an opinion as to the possibility of 
such causal relationship in this Veteran's case. 

In October 2005, the Veteran's private physician, Dr. C.C., 
submitted a letter indicating the Veteran's history of 
radiation exposure in service while performing her duties as 
a nurse from 1975 to 1979.  Dr. C.C. reported that 
approximately ten years after the alleged exposure, the 
Veteran developed thyroid nodular disease and was treated in 
1988 for toxic nodules of the right lobe of her thyroid.  Dr. 
C.C. further indicated that the Veteran subsequently became 
hypothyroid and required ongoing care for her postablative 
hypothyroidism.  Dr. C.C. stated that radiation exposure can 
lead to thyroid nodular disease.  He further indicates that 
this fact is well substantiated by research.  Dr. C.C. 
concludes that if the Veteran was exposed to substantial 
radiation during her years of work at the Hospital while in 
service, then he would have no problem stating that her 
radiation exposure is the likely cause of her toxic nodular 
disease.  He further states that this would be particularly 
true since there is no other history of goiter or thyroid 
nodules in her family.  

Regarding the Veteran's exposure to radiation in service, in 
September 2006, VA's Chief Public Health and Environmental 
Hazards Officer (CPHEHO) provided a Memorandum (memo) in 
September 2006.  He indicated that, based on information from 
the Naval Dosimetry Center on expected doses requiring 
wearing of radiation dosimeters, it is estimated that the 
Veteran was occupationally exposed to a dose of ionizing 
radiation during military service of 2.0 rem.  The memo sites 
to scientific studies that demonstrate that there is little 
evidence for hyperthyroidism after radiation does of about 2-
10 rads of iodine-131 dose to thyroid.  The memo further 
notes that a study in thyroid diseases in persons exposed as 
children to atmospheric releases of radioactive iodine from 
Handford did not find significantly increased risk for 
Graves' disease or hyperthyroidism with increased radiation.  
The memo indicates that a study of Japanese atomic bomb 
survivors was suggestive of an association between radiation 
dose and Graves' disease but this finding was not 
statistically significant.  Finally, the memo notes that 
hyperthyroidism has been reported rarely after X-ray therapy 
to the neck.  In light of the above, the CPHEHO opined that 
it is unlikely that the Veteran's Graves' disease 
(hyperthyroidism) can be attributed to occupational exposure 
to ionizing radiation in service.   

In May 2009, the Veteran's claims folder was reviewed and an 
opinion was rendered as to the causal relationship between 
any current thyroid disorder as related to service, 
including, infection, pregnancy, radiation exposure, or any 
other potential in-service event or injury.  The examiner 
noted that a June 1977 and an April 1979 STR indicated that 
the Veteran has a normal thyroid.  The examiner further noted 
that Graves' disease is one of the most common disorders 
involving the thyroid and that the Veteran was diagnosed in 
1988, nine years after discharge from service.  

Regarding infection, the examiner indicated that after a 
thorough review of the record, there is no evidence of the 
type of infection that could cause or is suspected to cause 
Graves' disease.  Specifically, viral infections have been 
suggested to trigger or to be involved in the pathogenesis of 
Graves' disease.  Hantann virus infection causing hemorrhagic 
fever with renal syndrome is common in South Korea and its 
pathogenesis is suggested to be an immunologic mechanism.  
The examiner noted that this is a rare infection and the 
record does not demonstrate that the Veteran has this 
infection.

Regarding pregnancy, the examiner indicated that Graves' 
disease is uncommon during pregnancy because hyperthyroidism 
is associated with reduced fertility and increased pregnancy 
loss.  In addition, pregnancy is a time of immune suppression 
so that the disease tends to improve as pregnancy progresses.  
During pregnancy, both T-cell and B-cell functions are 
diminished, and the rebound from this immunosuppression may 
contribute to the development of postpartum thyroid disease; 
up to 30 percent of young women give a history of pregnancy 
in the 12 months before the onset of Graves' disease, 
indicating that postpartum Graves' disease is a surprisingly 
common presentation and that pregnancy is a major risk factor 
in susceptible women.  The examiner indicated that the 
Veteran had two pregnancies without any evidence of Graves' 
disease during or following the delivery.  Furthermore, the 
examiner noted that this event would have been concurrent 
with the pregnancy and would not have a nine year latent 
onset.  

Regarding radiation exposure, the examiner indicated the 
Veteran's reports of working with cancer patients who were 
"taking experimental drugs" while she was in service.  The 
examiner stated that he does not know of any systemic drugs 
to possess any radiation, with the exception of the radiodine 
pill that is specifically prescribed for hyperthyroidiam 
treatment.

Upon review of the Veteran's claims file, the examiner 
indicated that the Veteran's STR's are negative of symptoms 
of hyperthyroidism.  The examiner noted that symptoms of 
hyperthyroidism are unique and obvious to the clinician.  The 
noted the normal thyroid findings in the STRs and observed 
that there was no evidence of change of character attention 
span, weight loss, random motion, or the inability to sit 
quietly, brittle fingernails, thinner hair, chronic fatigue 
(other than six months during pregnancy), rapid pulse, heart 
palpitation, elevated blood pressure, moist palms, dryness of 
the eyes, or even a "bulging" of the eyes that is easily 
observed.  The examiner noted that if any of these symptoms 
are suspected, then a simple thyroid test could be drawn.  
The examiner further opined, that upon review of the record 
and literature, it is less likely than not that any current 
thyroid disorder is casually related to service, to include 
infection, pregnancy, radiation exposure, or any other 
potential in-service events or injuries.  

In the present case, the preponderance of the evidence is 
against the claim for service connection.  The Board notes 
that the Veteran has a current thyroid condition, however, as 
discussed above, the evidence of record first documents 
objective findings related to a thyroid condition nine years 
following discharge from service.  This lengthy period of 
time before the first post-service findings tends to weigh 
against the claim.   Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (A significant lapse in time between service and 
post- service medical treatment may be considered as part of 
the analysis of a service connection claim.)  

Furthermore, the aforementioned VA examinations and the 
September 2006 VA Memo are the only competent medical 
evidence of record addressing the etiology of the Veteran's 
current diagnosis of a thyroid condition.  In this regard, 
while the June 2005 examiner more narrowly focused on the 
Veteran's Graves' disease and whether it is related to 
service, the May 2009 examiner focused on whether the 
Veteran's current thyroid condition is related to service.  
Indeed, both examiners expressly rejected a causal 
relationship between the Veteran's thyroid condition and her 
service; specifically, both examiners addressed whether the 
Veteran's Graves' disease/thyroid condition is related to in-
service radiation exposure, infectious disease, genetic 
susceptibility, or pregnancy.  In this regard, both examiners 
provided extensive rationale addressing the lack of nexus 
between the Veteran's current disability and her service.  

The Board acknowledges the October 2005 opinion letter 
submitted by the Veteran's private physician, indicating, 
"that if indeed she was exposed to substantial radiation 
during her years working at the Naval Hospital, I would have 
no problem stating that this radiation exposure would be the 
likely cause of her toxic nodular disease."  However, the 
Board also notes the September 2006 VA Memo, which indicated 
that the Veteran was occupationally exposed to a dosage of 
ionizing radiation during military service of 2.0 rem.  In 
making this determination, the CPHEHO offered a scientific 
opinion in which multiple studies were cited demonstrating 
that the Veteran's exposure to radiation does not amount to 
substantial exposure.  The CPHEHO concluded that it is 
unlikely that the Veteran's Graves' disease  
(hyperthyroidism) can be attributed to occupational exposure 
to ionizing radiation in service.  Thus, without a medical 
opinion linking the Veteran's current disability to her 
service, there is no basis for granting service connection.  

In light of the aforementioned, the Board concludes that 
service connection for thyroid disease, including Graves' 
disease must be denied.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for thyroid disease claimed as Graves' 
disease is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


